Citation Nr: 1307284	
Decision Date: 03/04/13    Archive Date: 03/11/13

DOCKET NO.  06-14 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES


1.  Entitlement to service connection for diabetes mellitus, type II, to include as secondary to service-connected hypertension.

2.  Entitlement to a rating in excess of 10 percent for hypertension.

3.  Entitlement to an increased rating for lumbosacral strain with degenerative changes, status post discectomy, evaluated as 20 percent disabling prior to September 23, 2002, and as 40 percent disabling therefrom.

4.  Entitlement to an increased rating for degenerative changes of the cervical spine, evaluated as noncompensable prior to September 23, 2002, and as 20 percent disabling therefrom.  

5.  Entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to November 1979, and from February 1981 to April 1995.

This matter came to the Board of Veterans' Appeals (Board) from July 2003, May 2004, and January 2005 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

In a July 2003 rating determination, the Washington D.C. RO increased the Veteran's disability evaluation for his lumbosacral spine disorder from 20 to 40 percent and the cervical strain disorder from noncompensable to 20 percent disabling.  Thereafter, the Veteran perfected his appeal on these issues.

In March 2004 and May 2004 rating determinations, the Pittsburg, Pennsylvania RO denied a compensable disability evaluation for hypertension.  However, in a September 2005 rating determination, the Pittsburg RO granted a 10 percent disability evaluation for hypertension with an effective date of July 22, 2003, the date of the Veteran's request for an increased evaluation.  Thereafter, he perfected this issue for appeal.

In a January 2005 rating determination, the Pittsburg RO denied service connection for diabetes mellitus.  Thereafter, the Veteran perfected this issue for appeal.

A telephone conference was held at the Pittsburgh RO in October 2009; a transcript is of record.

These matters were remanded in April 2011.

The issues of entitlement to service connection for diabetes mellitus, type II; entitlement to increased ratings for lumbosacral spine disorder cervical strain disorder; and, entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any further action is required on his part.


FINDING OF FACT

The Veteran's hypertension has not been manifested by diastolic pressure predominantly 110 or more, or by systolic pressure predominantly 200 or more.


CONCLUSION OF LAW

The criteria for entitlement to a disability rating in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In November 2003, the Veteran was sent a letter pertaining to his hypertension increased rating claim.  The letter provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  In March 2006, a letter was issued which explained what type of information and evidence was needed to establish an effective date.  Additional notice was issued to the Veteran in April 2011.  Accordingly, no further development is required with respect to the duty to notify.

The Board acknowledges that, in the present case, complete notice was not issued prior to the adverse determination on appeal.  However, fully compliant notice was later issued in the March 2006 communication, and the claim was thereafter readjudicated in a statement of the case.  Accordingly, any timing deficiency has here been appropriately cured.  Mayfield, 444 F.3d 1328 (Fed. Cir. 2006).  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board also finds that VA has complied with all assistance provisions of VCAA, to include substantial compliance with the instructions in the April 2011 Board Remand with respect to the hypertension issue.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  His service treatment records, VA outpatient treatment records, and records from Landstuhl Regional Medical Center have been obtained.  

As will be discussed in the Remand below, the Veteran asserts that he is in receipt of disability benefits from the Social Security Administration (SSA) for his "back."  The lumbar spine disability and cervical spine disability issues are being remanded, in part, to associate the Veteran's SSA records with the claims folder.  However, the Board has determined that these records are not necessary for deciding the Veteran's claim for an increased rating for hypertension.  The Board acknowledges that normally VA has a duty to attempt to obtain SSA records when it has actual notice that the Veteran is in receipt of SSA disability benefits.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  In Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009), however, the Federal Circuit acknowledged that VA's duty to assist was limited to obtaining relevant SSA records.  The Federal Circuit rejected the appellant's argument in Golz that SSA records are always relevant and VA always is required to obtain them.  The Federal Circuit then defined relevant records as "those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim."  Id. at 1321 (emphasis added).  The Federal Circuit also stated, "Not all medical records for a Veteran will have a reasonable possibility of aiding in the substantiation of a VA disability claim."  Id.  The Federal Circuit concluded in Golz, "(t)here must be specific reason to believe these records may give rise to pertinent information to conclude that they are relevant."  Id. at 1323.  As the Veteran does not suggest that he was awarded SSA disability benefits due to his hypertension, the Board does not need to make an attempt to obtain these records for proper review of this claim.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.

The Veteran was afforded VA examinations in conjunction with his hypertension increased rating claim, which will be discussed below.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim for an increased rating for hypertension.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased rating

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

The Veteran's hypertension is rated 10 percent disabling pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7101, for hypertensive vascular disease (hypertension and isolated systolic hypertension).  Such diagnostic code provides a 60 percent rating if the diastolic pressure is predominantly 130 or more, a 40 percent rating if the diastolic pressure is predominantly 120 or more, a 20 percent rating if the diastolic pressure is predominantly 110 or more or systolic pressure is predominantly 200 or more, and a 10 percent rating if the diastolic pressure is predominantly 100 or more or systolic pressure is predominantly 160 or more, or minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  

The medical evidence of record reflects that the Veteran requires continuous medication for control of his hypertension.

A VA outpatient treatment record dated in June 2003 reflects a blood pressure reading of 145/101.

A VA outpatient treatment record dated in July 2003 reflects a blood pressure reading of 130/78.

A VA outpatient treatment record dated in August 2003 reflects a blood pressure reading of 135/89.

A VA outpatient treatment record dated in January 2004 reflects a blood pressure reading of 116/77.

A January 2004 VA examination report reflects blood pressure readings of 122/94, 120/92, 136/97, and 133/95.

A VA outpatient treatment record dated in March 2004 reflects a blood pressure reading of 146/93.

VA outpatient treatment records dated in October 2006 reflect blood pressure readings of 130/82 and 128/80.  

A VA outpatient treatment record dated in January 2007 reflects a blood pressure reading of 133/76.

A VA outpatient treatment record dated in February 2008 reflects blood pressure readings of 164/90 and 153/92.

A VA outpatient treatment record dated in May 2008 reflects a blood pressure reading of 135/86.

A VA outpatient treatment record dated in July 2008 reflects a blood pressure reading of 145/82.  

VA outpatient treatment record dated in May 2009 reflects blood pressure readings of 114/81, 141/106, and 141/99.

VA outpatient treatment record dated in July 2009 reflects blood pressure readings of 114/68 and 130/86.

VA outpatient treatment records dated in August 2009 reflect blood pressure readings of 129/86 and 132/86.  

A VA outpatient treatment record dated in September 2009 reflects a blood pressure reading of 138/83.

A VA outpatient treatment record dated in June 2010 reflects a blood pressure reading of 123/75.  The examiner noted that his hypertension was well-controlled.

A July 2010 VA outpatient treatment record reflects a blood pressure reading of 123/75.  

A July 2010 VA outpatient treatment record reflects blood pressure readings of 105/68 and 128/85.

A VA outpatient treatment record dated in January 2011 reflects a blood pressure reading of 125/88.  The examiner noted that his hypertension was well-controlled.

In May 2011, the Veteran underwent a VA examination.  It was noted that he takes Lisinopril and HCTZ daily.  His blood pressure readings were 135/68; 132/86; and, 132/82.  

A VA outpatient treatment record dated in June 2011 reflects blood pressure readings of 116/80 and 116/77.

A June 2012 VA outpatient treatment record reflects a blood pressure reading of 130/80.  The Veteran reported an average of 118/79.  

The Veteran's hypertension is rated 10 percent disabling, as his diagnosed hypertension requires continuous medication for control.  Based on the medical evidence of record, no blood pressure readings show diastolic pressure of 110 or more, or systolic pressure of 200 or more.  

Based on the above, the Board must conclude that the medical evidence does not demonstrate that the Veteran's hypertension more nearly approximates diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more, as contemplated by a 20 percent rating under Diagnostic Code 7101.  38 C.F.R. § 4.104, Diagnostic Code 7101.   Accordingly, there is no support for an increased rating over any portion of the rating period on appeal.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Extraschedular consideration

(A claim for a TDIU is discussed in the Remand below.)  

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is adequate with respect to the Veteran's hypertension.  The diagnostic criteria adequately describe the severity and symptomatology of that disorder.  Indeed, there is no indication that the Veteran experiences symptoms that are outside the range of that contemplated by the relevant diagnostic codes.  Accordingly, referral for extraschedular consideration is not for application here.  


ORDER

Entitlement to a disability rating in excess of 10 percent for hypertension is denied.


REMAND

SSA records

An April 2011 VA outpatient treatment record reflects the Veteran's report that he was awarded SSA disability benefits effective October 2010 due to his "back."  As such records are likely relevant to the lumbosacral spine and cervical strain disabilities on appeal, the Veteran's SSA records should be associated with the claims folder.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159(c); see Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. Jan. 4, 2010).

Diabetes mellitus, type II

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disability, which includes the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

In October 2012, the Veteran underwent a VA examination.  Upon examination, the examiner opined that his diabetes is less likely than not due to service as the onset of the Veteran's diabetes mellitus was several years following his military service, and there was no indication in his records that he had diabetes mellitus while on active duty.  The examiner cited to normal January 1993 lab work, with GLU noted.  

The examiner also opined that it is less likely than not that his diabetes is proximately due to or the result of his hypertension.  The examiner explained that diabetes mellitus, type II, is a condition of the endocrine system.  The medical literature does not support an etiological link between having hypertension (vascular system) and then developing diabetes mellitus, type II, secondary to the hypertension condition.  The examiner explained that there is a link between kidney damage secondary to diabetes mellitus, type II, leading to hypertension and/or complications in pre-existing hypertensive conditions, which is not the case with the Veteran.  

The examiner, however, failed to address whether the Veteran's diabetes mellitus is aggravated by his service-connected hypertension.  Thus, remand is necessary to obtain additional opinion.  

Spine disabilities

In May 2011, the Veteran underwent a VA examination to assess the severity of his lumbosacral and cervical spine disabilities.  He complained of severe and weekly flare-ups of the lumbar spine.  He would usually lie down until it subsided and required a cane to ambulate.  

The examiner, however, did not comment on the duration of his incapacitating episodes and whether incapacitating episodes require bed rest prescribed by a physician and treatment by a physician.  Moreover, the examiner failed to estimate any additional loss of function, expressed in degrees of lost motion, during times of flare-up. 

For the above reasons, the Veteran should be afforded another VA examination to assess the severity and incapacitating episodes associated with his lumbar spine and cervical spine disabilities.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

TDIU

During the pendency of the appeal, the Court held that a TDIU is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Where a Veteran:  (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). 

As discussed below, there is evidence of unemployability as of April 2010, the Veteran is presumed to be seeking the highest rating possible, and there is evidence of a medical disability.  Thus, given the evidence of a medical disability, the claim for the highest rating possible, and evidence of unemployability, the record raises a claim for a TDIU under Roberson and Rice and the issue is properly before the Board as part of the appeal for an increased rating for lumbar spine and cervical spine disabilities.

Moreover, the Veteran's disabilities do currently meet the percentage requirements for a TDIU pursuant to 38 C.F.R. § 4.16(a).  

As noted hereinabove the Veteran has reported that he is in receipt of SSA disability benefits due to his "back" disability.  

The Court has held that in the case of a claim for total rating based on individual unemployability, the duty to assist requires that VA obtain an examination which includes an opinion on what effect the appellant's service-connected disability has on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  The record does not include an opinion as to the combined effect of his service-connected disabilities on employment.

VA outpatient treatment records

In light of these matters being remanded, associate updated treatment records from the Loma Linda VA Medical Center for the period from August 25, 2011.  Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following actions:

1.  Associate the Veteran's SSA records with the claims folder or Virtual VA claims folder.  If such efforts prove unsuccessful, documentation to that effect should be added to the claims folder.

2.  Associate updated VA outpatient treatment records with the claims folder or Virtual VA claims folder from the Loma Linda VAMC for the period from August 25, 2011.  

3.  Request that the Veteran complete an application for TDIU that includes reports of his education, occupational experience, and dates of employment.

4.  Return the claims file (including a copy of this Remand) to the October 2012 VA diabetes mellitus examiner.  In an addendum opinion, the examiner should opine as to whether diabetes mellitus is at least as likely as not (a 50% or higher degree of probability) aggravated (made permanently worse beyond the natural progression of the disease) by his hypertension?  If so, please identify the permanent and measurable increase in the severity of diabetes mellitus that is attributed to service-connected hypertension.

All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner should reconcile any opinions with the post-service treatment records, VA examination reports, and lay statements of the Veteran.

A new VA diabetes mellitus examination is not warranted unless deemed so by the VA diabetes mellitus examiner.  If the examiner who conducted the October 2012 examination is unavailable, and another examiner is unable to complete the addendum without conducting a new examination, then a new examination for the Veteran's diabetes mellitus should be provided.  

5.  The Veteran should be afforded an orthopedic examination to determine the severity of his lumbar and cervical spine disabilities.  It is imperative that the claims file be made available to and reviewed by the examiner in connection with the examination.  All clinical and special test findings should be clearly reported, and pertinent orthopedic and neurological findings should be reported.  The examination of the spine should include range of motion studies.  With regard to range of motion testing, the examiner should report at what point (in degrees) pain is elicited as well as whether there is any other functional loss due to weakened movement, excess fatigability or incoordination.  The examiner should specifically state if ankylosis and muscle spasm are present.  The examiner should also estimate any additional loss of function during periods of flare-up, expressed in degrees of lost motion.

The examiner should report any specific information as to the frequency and duration of incapacitating episodes in the past 12 months, and a description of all neurologic manifestations, to include, but not limited to, radiating pain into an extremity, and bowel or bladder impairment.  

The examiner should opine whether the Veteran's service connected disabilities (lumbosacral strain with degenerative changes, status post L4-5 discectomy; degenerative changes, cervical spine; scar, back, post laminectomy; hypertension; sciatica, bilateral lower extremities; anal polyps) in combination preclude gainful employment for which his education and occupational experience would otherwise qualify him.  

The examiner must provide reasons for each opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

6.  Thereafter, readjudicate the issues of entitlement to service connection for diabetes mellitus, type II, to include as due to service connected hypertension pursuant to § 3.303; entitlement to an increased rating for lumbosacral strain with degenerative changes, status post discectomy, evaluated as 20 percent disabling prior to September 23, 2002, and as 40 percent disabling therefrom; and, entitlement to an increased rating for degenerative changes of the cervical spine, evaluated as noncompensable prior to September 23, 2002, and as 20 percent disabling therefrom; and, adjudicate entitlement to a TDIU.  If any of the benefits sought on appeal are not granted in full, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


